Case 1:20-cv-01425-JGK Document 36-4 Filed 06/05/20 Page 1 of 4




        ATTACHMENT 1
                                                                       Case 1:20-cv-01425-JGK Document 36-4 Filed 06/05/20 Page 2 of 4

Att. 1, tab "CSAPR Update Remand rulemaking
schedule:
Rulemaking #1"
                                     Month:                March               April           May                 June               July               August           September           October           November             December       2021       January           February           March

                                            Week: 1    2     3     4   5   1   2   3   4   1   2   3   4   1   2    3     4   5   1    2     3   4   1 2     3    4   5   1   2   3   4 1      2   3    4   1    2   3   4   5   1     2   3    4          1    2   3    4   1     2   3    4   1   2   3   4   5
Issue scoping and project definition               *   *
AQ modeling to identify receptors and linked
                                                             *     *   *   *   *   *   *   *
upwind states for 2021 ozone season
Establish remedy for 2021 ozone season
         Evaluate NOx reductions and cost from
                                                                           *   *   *   *   *   *   *   *   *   *    *     *
                              applicable sources
          Construct Air Quality Assessment Tool                                                                           *   *   *   *
       Evaluate the multi‐factor test to establish
                                                                                                                              *   *   *      *
                  remedy for 2021 ozone season
          Translate NOx reduction potential into
                                                                                                                                  *   *      *   *
                                  emission limits
EPA procedures for rule development
  Develop briefings, Preamble, Reg text, and RIA
                                                                                           *   *   *   *   *   *    *     *   *   *   *      *   *   *   *
                                  Agency review                                                                                                      *   *   *   *    *   *   *   *
                             Interagency review                                                                                                                       *   *   *   *
Signature                                                                                                                                                                             *
FR publication, comment period opens                                                                                                                                                      *    *
Comment period closes (45 days)                                                                                                                                                                                      *
Review comments                                                                                                                                                                                                      *   *
Establish remedy for 2021 ozone season                                                                                                                                                                                       *   *    *    *    *          *    *
EPA procedures for rule development
 Develop briefings, Preamble, Reg text, RIA and
                                                                                                                                                                                                                                           *    *          *    *   *    *
                        Response to Comments
                                Agency Review                                                                                                                                                                                                                       *    *   *    *    *    *   *   *
                            Interagency review                                                                                                                                                                                                                                         *    *   *   *
Signature                                                                                                                                                                                                                                                                                               *
                                                                                                                               Case 1:20-cv-01425-JGK Document 36-4 Filed 06/05/20 Page 3 of 4


Att. 1, tab "CSAPR Update Remand rulemaking
schedule:
Rulemaking #2"

                                       Month                                                                                                                                                                                                                                                                               December
 (note this assumes no SNPRM; if SNPRM, shift                                                                                                                                                                                                                   September                                                    2021 /                                    February 2022 March 2022 /
months for row 28 and following by 10 months;                                                                                                                                                                                                                   2021 / June       October 2021 / November 2021 /           September              January 2022 /        / November    December
    e.g., September 2021 becomes June 2022):         October   November            December       2021       January           February           March               April               May               June            July               August              2022             July 2022      August 2022                2022         2022    October 2022            2022         2022

                                           Week: 1 2 3 4 1 2 3 4 5 1 2 3 4                               1    2   3    4   1     2   3    4   1   2   3   4   5   1   2   3   4   1   2    3    4   5   1   2   3   4   1   2      3   4   1   2   3    4   5   1   2   3     4    1   2   3   4   1   2   3   4   5   1      2   3    4          1   2   3   4    5    1   2   3   4   1   2   3   4
Issue scoping and project definition             * * * * *
Assessment of AQ modeling/new AQ modeling
to identify receptors and linked upwind states             * * * * * * * *                               *   *    *    *   *    *    *    *   *   *   *   *   *   *   *   *   *   *   *    *    *   *   *   *   *   *   *   *   *      *
for post‐2021 ozone seasons, including state‐
level, sector‐specific runs
Establish remedy for post‐2021 ozone seasons

         Evaluate NOx reductions and cost from
                                                               *   *   *   *   *    *   *     *          *   *    *    *
                               applicable sources
           Construct Air Quality Assessment Tool                                                             *    *    *   *
       Evaluate the multi‐factor test to establish
                                                                                                                       *   *    *    *    *
            remedy for post‐2021 ozone seasons
 Translate NOx reduction potential into emission
                                                                                                                                     *    *   *   *   *   *   *   *
                                            limits
EPA procedures for rule development
  Develop briefings, Preamble, Reg text, and RIA
                                                                               *    *   *     *          *   *    *    *   *    *    *    *   *   *   *   *   *   *   *   *   *   *   *
                                   Agency review                                                                                                              *   *   *   *   *   *   *    *
                              Interagency review                                                                                                                              *   *   *    *    *   *   *   *
Signature                                                                                                                                                                                                       *
Package to FR analysts                                                                                                                                                                                          *   *
FR publication, comment period opens                                                                                                                                                                                    *
Comment period closes (60 days)                                                                                                                                                                                                                                         *
Review comments                                                                                                                                                                                                                                                         *   *     *    *
Establish remedy for post‐2021 ozone seasons
                                                                                                                                                                                                                                                                                           *   *   *   *   *   *   *   *     *    *   *           *   *   *   *
EPA procedures for rule development
  Develop briefings, Preamble, Reg text, RIA and
                                                                                                                                                                                                                                                                                                                       *     *    *   *           *   *   *   *    *   *    *   *
                         Response to Comments
                                 Agency Review                                                                                                                                                                                                                                                                                                            *   *    *   *    *   *   *   *
                             Interagency review                                                                                                                                                                                                                                                                                                           *   *    *   *    *   *   *   *
Signature                                                                                                                                                                                                                                                                                                                                                                                   *
                                               Case 1:20-cv-01425-JGK Document 36-4 Filed 06/05/20 Page 4 of 4


Att. 1, tab "SNPRM (Under Rulemaking
#2)"
                                           Month:     September     October           November             December       2022       January               February           March

Action Development Process (ADP)       Week:          1   2    3 4 1 2   3    4   1    2   3   4   5   1     2   3    4          1   2   3     4   5   1     2   3    4   1    2   3   4
Comment period closes (60 days)                               *
Review comments                                               * * * *
Establish remedy for post‐2021 ozone seasons

          Evaluate NOx reductions and cost from
                                applicable sources                       *    *   *   *    *   *   *   *    *    *    *
            Construct Air Quality Assessment Tool                                                      *    *    *    *
        Evaluate the multi‐factor test to establish
                                                                                                                 *    *          *   *   *
             remedy for post‐2021 ozone seasons
  Translate NOx reduction potential into emission
                                                                                                                                 *   *   *   *     *
                                             limits
EPA procedures for rule development
 Develop briefings; revise Preamble, Reg text, and
                                                                                                       *    *    *    *          *   *   *   *     *   *    *    *
                                               RIA
                                    Agency review                                                                                            *     *   *    *    *    *   *
                               Interagency review                                                                                                           *    *    *   *
Signature                                                                                                                                                                     *
